March 1, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            HOUSE PRO, INC., Appellant

NO. 14-11-00999-CV                      V.

  EPMA CORPORATION D/B/A JOHNSTONE SUPPLY OF HOUSTON, Appellee
                      ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 20, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
HOUSE PRO, INC.
      We further order this decision certified below for observance.